Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 6/29/2021; claims 1-20 are pending.
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information  Disclosure Statement (IDS)
4.	The information disclosure statements (IDSs) submitted on 8/14/2020, and 6/29/2021 were filed on or after the mailing date of the pending application on 8/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a position: independent claims 1, 15, and 20
- a direction: independent claims 1, 15, and 20
- an attitude of an imaging device: independent claims 1, 15, and 20
- a water-surface movable body: independent claims 1, 15, and 20
- a detection result: independent claims 1, 15, and 20
- a synthesized image: independent claims 1, 15, and 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.         Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A.         Pending independent claims 1, 15, and 20 are patent-ineligible under 35 U.S.C. 101 because the claims are directed to an abstract    idea, they do not have any significant further, and these claims are not  integrated into a practical application (claiming of using a “synthesizing image” is simply used an object’s representation on a computer display, and “an attitude of an image device” is merely a GPS location of an object) – other limitations of claims are conventional activities of communications electronically.
A1. Per independent claim 1:	This is a device claim includes steps of “generate a synthesized image to display/output” (thus the claim is directed to a processing step; Step 1: yes).
Step 2A Prong One: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including: acquire a geographic location, acquire a travel route based on a ship location and a ship direction, then generating and displaying acquired data on a screen may be considered to be mental process steps. 
The limitations of determining a control signal based on a status of an alternative control unit", as drafted in this claim, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind using conventional components/device. There is nothing in the claim element that precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception of abstract idea is not integrated into a practical application. In particular, the claim only recites additional elements includes conventional steps performing on conventional units for a generic representation on a generic computer’s screen. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere input/output signals. These claimed routine steps cannot provide an inventive concept.
Pending independent claim 1 is not patent eligible.
A2. Per independent claims 15, and 20: the claimed invention is directed to a general concept of operating a method, or a computer-readable medium to receive information of a moving object/vehicle without significantly more. The claims recite conventional elements acquiring/receiving/displaying travel routes and locations of a ship.  This judicial exception of abstract idea is not integrated into a practical application because of using conventional components to display a travel route is not an inventive concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (of abstract ideas) because no significant practical application is claimed.
B.     Dependent claims 2-14, and 16-19 are directed to a device; however, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar abstract ideas. The additional limitations recited in these dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. 
     	Accordingly, 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. Claims 1, 11, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kim (US Pub 20140160165 A1) hereinafter “Kim” or, in the alternative, under 35 U.S.C. 103 as obvious over Kim.
A. Per claims 1, 15, and 20: Kim teaches an image generating device (of a ship, see Kim claim 6), comprising:
processing circuitry  configured
to acquire attitude/position information indicative of an position/attitude of an imaging device (i.e., a GPS see Kim claim 2, and FIGURE 4) or a water- surface movable body (of a ship, see Kim claim 6), where the imaging device is installed (on a ship, see Kim claim 6);
to acquire a traveling route (see Kim claim 13).of the water- surface movable body (see Kim claim 13) based on a detection result of at least one of a position and a direction of the water-surface movable body (see Kim claims 2-3);
to generate traveling route display data based on the attitude information and the traveling route (generating/displaying a traveling map, see Kim para. [0012], [0057], and claim 6); and
to generate a synthesized/represented image in which the traveling route display data is synthesized with an image outputted from the imaging device (see Kim FIGURE 4).
	Kim does not use a claimed term of “synthesized image”; however, “synthesized image” can be interpreted as representing images on a screen/display (see Kim, Figure 2).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Kim’s disclosure to display a synthesized image because of similar meanings in electronic visually representations.
B. Per claim 11: Kim teaches an image generating device (of a ship, see Kim claim 6), comprising:
Kim generates a synthesized image in which the traveling route display data that is an extension of a bow direction of a ship (i.e. driving the ship from a control room looking toward a ship’s bow direction, see Kim Fig. 4).
C. Per claims 12-13: Kim teaches an image generating device (of a ship, see Kim claim 6), comprising:
acquiring position/attitude information based on an GPS image/location captured by the imaging device (i.e., The recognition unit 200 recognizes the current movement speed and location of a ship using a Global Positioning System,” see Kim [0046], & claim 2)
8. Claims 2-10, 14, and 16-19 are rejected under 35 U.S.C. 103 as obvious over Kim in view of Masato Okuda et  (US Pub. 20150330803 A1) (hereinafter “Okuda”).
A. Per claims 2-3: The rationales and references for a rejection of claim 1 are incorporated.
Kim does not disclose to acquire a distance from a given reference position/point; however, Okuda acquires that information using a GPS, and a geographic information (i.e., a next waypoint/final waypoint (reference to a light house coordinations) on a traveling route of a ship, see Okuda, para. [0085], and Figure 4).
Okuda also uses reference lines 91 and 92 to display a traveling route (see Okuda, para. [0093] and Figure 4).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s disclosure with Okuda to acquire a distance from a given reference position/point because knowing a distance for travel has been necessary for many uses.
B. Per claim 4: The rationales and references for a rejection of claim 3 are incorporated.
Okuda also suggests about generating distance view display data (see Okuda, FIG. 5 “DISTANT VIEW DISPLAY”), and integrating a synthesized image in which the distance display data is further synthesized at a position associated with the traveling route.
A motivation for combining Kim and Okuda is integrating a recognizable a comparing difference on a travel route to a viewer.
C. Per claim 5: The rationales and references for a rejection of claim 3 are incorporated.
Okuda also suggests to change the traveling route display data between a state where the traveling route display data is displayed and not displayed according to the distance part (i.e., position data can be moved to a different location if a ship position is changed, see Okuda, para. [0135]).
D. Per claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Okuda also suggests about acquiring a distance from a point on the traveling route to the reference position (i.e., to a destination point), the point being located ahead of the position of the ship (see Okuda, Fig.4  para. [0054]).
E. Per claim 7: The rationales and references for a rejection of claim 1 are incorporated.
Okuda also suggests about acquiring a deviation/difference in a traveling direction between a setting route set by a user and the traveling route (i.e., updating/in real-time correcting “By constantly fixing the display position of the first ship...” see Okuda, para. [0054], [0094]).
F. Per claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Okuda also suggests about  generate setting route display data based on the setting route set by the user and the attitude/coordinate information (i.e., for a reasonable/understandable configuration on a display, see Okuda, FIG.7), and
generating the synthesized image in which the setting route display data is further synthesized (i.e., for outputting an updated map to represent a travel trajectory, see Okuda, FIG.7 with updated distances and locations of points from a GPS (see Kim claim 2).
G. Per claim 9: The rationales and references for a rejection of claim 8 are incorporated.
Okuda also suggests about a distance/length of the traveling route display data in the traveling direction included in the represented/synthesized image is shorter than a length of the setting route display data in the traveling direction included in the synthesized image (i.e., displaying items on a map to represent a travel trajectory, see Okuda, FIG.7 with decreased-radius sections as they extend outward from a ship location).
H. Per claim 10: The rationales and references for a rejection of claim 8 are incorporated.
Okuda also suggests about generating the synthesized image in which a route offset from the setting route is rendered as the traveling route display data (i.e., “within boundaries/lines 66x”, see Okuda Fig. 4, para. [0094]).
I. Per claim 14: The rationales and references for a rejection of claim 2 are incorporated.
Kim already suggests about  generating a warning when the distance exceeds a given threshold  (i.e., “the alarm unit activates the alarm function, transmitting a control signal required to automatically change the route of the ship to a navigation control device.” see Kim [0022]) or Okuda generates a blinking signal/a distinguished color to attract attention from a user
(i.e., when “the objects outside the section defined by the guard line 53,” see Okuda, para. [0091]).
I. Per claims 16-19: The rationales and references for a rejection of claim 2 are incorporated.
Okuda also suggests about acquiring a distance from a point on the traveling route (i.e., “NEXT WAYPOINT”, see Okuda, FIG. 7) to the reference position (i.e., “Final Waypoint”/”destination point” see Okuda, FIG. 7 ref. 65x), the point being located ahead of the position of the water-surface movable body by a given length (i.e., a remain distance to travel of a ship). 
Conclusion
9.	Pending claims 1-20 are rejected.
10.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662